Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
 In paragraphs [0018] and [0019] “10” should be changed to –100—as Figure 1 includes the reference number 100.
In line 5 of paragraph [0021] “accurate” should be changed to –accuracy--.
In paragraph [0022] each occurrence of “220” should be changed to –120—as Figure 2 includes the reference numeral 120.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (JP 2004 4361328).
Yamazaki et al. show a speed detection device for a handrail 1 of a passenger conveyor wherein a distance from the device to a surface of the handrail can certainly be measured in centimeters.  The device includes a light source 3 for emitting light to the surface of the handrail, an imaging sensor 7 and an image processing part 8 for analyzing and processing an image sequence frame to obtain speed information about the handrail 1.

Re claim 3, light guide part 4 is a prism or lens.
Re claim 4, the distance shown can certainly anticipate being 5 mm or greater.
Re claim 5, the frequency of the sensor inherently falls within this very broad range of known frequencies which sensors use.
Re claim 6, the light source 3 anticipates the use of these well known light sources.
Re claim 10, the imaging sensor 7 anticipates the claimed well known sensor types.
Re claim 11, the device is fixedly installed outside the passenger conveyor.
Re claim 12, the device is fully capable without any modification of being installed at a handrail entrance point.
Re claim 13, the device faces a surface of handrail 1.
Re claim 14, a surface of the handrail is detected by a light source from a short distance in order to obtain speed information.
Re claim 18, as per claim 5 rejection.
Re claim 19, the light source irradiates the surface of the handrail approximately parallel to the surface of the handrail.
Re claim 20, speed detection of handrails is disclosed.
Allowable Subject Matter
Claims 7-9 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       03/08/2021